DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 21-26 is/are rejected under pre-AIA  35 U.S.C. 102 (b or e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Carbunaru et al USPN 8,224,449 alone or in view of Boveja US 7,330,762. Cabunaru teaches a housing 115, 114, a lead 128, a pulse generating circuit (figure 2) in the housing 115, 114. The lead extends from the housing to the target nerve 112 which may be the tibial nerve. There is no reason that the lead 128 can’t be positioned at least partially under the deep fascia and the housing extend outward. If not inherent, it would have been obvious to vary the lead 128 length for use wherever desired. The examiner also considers the flap lead to be in the shape of a paddle, or alternatively be expressed as a paddle in light of Boveja (see figure 20B) which shows microstimulator leads like Cabunaru may be paddle shaped as an alternative to other known shapes. For claims 25 and 26, the leads are shown as being non-removably coupleable formed with the housing (4B) (for claim 25) or removably coupleable either by severing or alternatively under 103 as being an obvious well known plug connection. Finally, in the embodiment of Fig. 5 G, the housing 115 has two leads on each side of the housing. The longitudinal axes of the two leads are in parallel with that of the housing and thus are aligned in parallel. Applicant’s claims do not require that the axes are aligned along a straight line and thus a parallel alignment is also considered to be within the scope of the claims. 

Claims 27 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Carbunaru et al USPN 8,224,449 alone or in view of Boveja US 7,330,762 and further in view of Whitehurst US 7,054,692. Applicant differs from the collective teachings of Carbunaru et al USPN 8,224,449 and Boveja US 7,330,762 in reciting a fixation device attached to the housing assembly which Whitehurst et al shows in fig. 8. To have provided such a suturing device on the Cabunaru microstimulator housing 115 to secure the device to the body would have been a standard modification for implantable microstimulators.

Claim 28 and 33 and 40are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Carbunaru et al USPN 8,224,449 alone or in view of Boveja US 7,330,762 (claim 28) and further in view of Whitehurst US 7,054,692 (claim 33) as applied to claims 21 and 32 above, and further in view of He US 7,957,805. To have formed feed through 122 of Cabunaru as an endcap 182 and claim 13 of He to secure the contents of the capsule after the circuitry is inserted would have been obvious. Carbunaru is silent to the assembly of the capsule.

Claims 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carbunaru et al USPN 8,224,449 alone or in view of Boveja US 7,330,762 (claim 21) and further in view of Whitehurst US 7,054,692 (claim 32) as applied to claim 21 and 32 above, and further in view of Carbunaru US 8,994,325. Carbunaru ‘449 does not disclose the particulars of the internal components of his stimulator device including the use of a chassis with an aperture and a shrould encircling It would have been obvious  to have modified the capsule of Carbunaru ‘449 with the internal components of a Carbunaru ‘ 325 including a coil chassis (207) having opposing walls and aperture 275 (for passing coil wires through a coil chassis) of as an obvious construction arrangement for assembling the microstimulator. The outer housing 273 serving as a shroud. Chassis.

Claims 32, 34-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carbunaru et al USPN 8,224,449  over Carbunaru et al. alone or in view of Boveja US 7,330,762 (see explanation for claim 21) and further in view of Whitehurst US 7,054,692 and Cabunaru ‘325. Cabunaru ‘449 teaches a housing 115, 114, a lead 128, a pulse generating circuit (figure 2) in the housing 115, 114. The lead extends from the housing to the target nerve 112 which may be the tibial nerve. There is no reason that the lead 128 can’t be positioned at least partially under the deep fascia and the housing extend outward. If not inherent, it would have been obvious to vary the lead 128 length for use wherever desired. The examiner also considers the flap lead to be in the shape of a paddle, or alternatively be expressed as a paddle in light of Boveja (see figure 20B) which shows microstimulator leads like Cabunaru may be paddle shaped as an alternative to other known shapes. For claims 25 and 26, the leads are shown as being non-removably coupleable formed with the housing (4B) (for claim 25) or removably coupleable either by severing or alternatively under 103 as being an obvious well known plug connection. Applicant differs from the collective teachings of Carbunaru et al USPN 8,224,449 and Boveja US 7,330,762 in reciting a fixation device attached to the housing assembly which Whitehurst et al shows in fig. 8. To have provided such a suturing device on the Cabunaru microstimulator housing 115  to secure the device to the body would have been a standard modification for implantable microstimulators.
Furthermore Carbunaru ‘449 does not disclose the particulars of the internal components of his stimulator device including the use of a chassis with an aperture and a shrould encircling It would have been obvious  to have modified the capsule of Carbunaru ‘449 with the internal components of a Carbunaru ‘ 325 including a coil chassis (207) having opposing walls and aperture 275 (for passing coil wires through a coil chassis) of as an obvious construction arrangement for assembling the microstimulator. The outer housing 273 serving as a shroud. Chassis.Making the shroud out of metal instead of rigid plastic would have been a well known alternative material. The housing has a reduced diameter compared to wider housings.

Response to Arguments
Applicant's arguments filed 3-9-22 have been fully considered but they are not persuasive for reasons stated in the body of the rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792